Citation Nr: 1415555	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-25 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a spine disorder (claimed as lower back pain and crooked spine).

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for glaucoma.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

6.  Entitlement to an effective date prior to February 10, 2009, for the award of a 10 percent disability rating for service-connected dupuytren's contracture, right hand.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from February 1979 to May 1979, July 2004 to August 2004, and from February 5, 2007 to February 13, 2007.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated January 2010, February 2010 and May 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

Although the Veteran was scheduled to appear before a Veterans Law Judge in April 2014 for a Board hearing in Washington, DC, in a March 2014 statement, he requested that the hearing be cancelled in lieu of a Board video conference hearing at his local VA Medical Center (VAMC).  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.702(d) (2013).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In a March 2014 statement, the Veteran requested that he be schedule for a Board video conference hearing at the William Jennings Bryan Dorn VAMC in Columbia. 

Pursuant to 38 C.F.R. § 20.700(e) (2013), an appellant may request and be scheduled for a video conference hearing.  The Board shall decide an appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2013).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a video conference hearing before a Veterans Law Judge at the William Jennings Bryan Dorn VAMC.  Appropriate notification should be given to the Veteran and his representative, and such notification should be documented and associated with the Veteran's claims folder.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


